DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 36-40 and 42-45 are pending.
Claim 42 has been withdrawn.
Claims 36-40 and 43-45 are under examination.


35 USC § 103(a) rejections maintained 
The rejections of claims 36-40 and 43-45 under pre-AIA  35 U.S.C. 103(a) as being unpatentable Gittelman et al (J Urol. 2008, 180:1986-1992, IDS in view of Boccon-Gibod (BJU International, Suppl 1:2-5, 2007) and Klotz et al (BJU Intl, 102:1531-1538, 2008) are maintained. 
The claims are drawn to a method of treating prostate cancer in a subject in need thereof over a duration of treatment, the method comprising: testing the prostate specific antigen (PSA) of a potential subject; selecting the potential subject for treatment if the subject's PSA level is greater than or equal to 50 ng/m L; administering an initial dose of degarelix ranging from about 160 mg to about 320 mg to the subject; and administering at least one maintenance dose of degarelix ranging from about 60 mg to 160 mg to the subject, wherein the at least one maintenance dose is administered approximately 20 to 36 days after the previous dose of degarelix and the duration of treatment comprises 12 months.
The limitations, “wherein the subject has at least a 60% decrease in the level of PSA by day 14 of treatment”, “wherein the subject has at least a 75% decrease in the level of PSA by day 28 of treatment, wherein the subject has at least an 80% likelihood of maintaining a PSA level of less than 5 ng/ml during treatment”, “wherein the treated subject has at least a 95% likelihood of having a therapeutically low serum testosterone level of less than or equal to 0.5 ng/ml by day 28 of treatment”, “wherein the treated subject has at least a 95% likelihood of having a therapeutically low serum testosterone level of less than or equal to 0.5 ng/ml from day 28 to day 365 of treatment clause” and 
Gittelman et al disclose a method of treating prostate cancer comprising administering androgen suppression therapy of 200 mg of degarelix followed by monthly maintenance doses of 60 or 80mg degarelix that included patients with metastatic prostate cancer (Abstract; Fig 1, Table 1).  Gittelman et al disclose that 89% of all patients had testosterone levels of 0.5 ng/ml or less on day 3.  (page 1988, 2nd column, Fig 4).  Gittelman disclose that the study was a 1 year study.  (Abstract).  Gittelman identifies patients with localized, locally advanced and metastatic prostate cancer. (Table 1). 
	Boccon-Gibod disclose that androgen suppression therapy can be indicated in high risk patients (PSA > 50 ng/ml) (page 5, 1st column). 
One of ordinary skill in the art would have been motivated to apply Boccon-Gibod’s androgen suppression therapy to high risk patients to Gittelman’s method of treating prostate cancer patients, including patients with metastatic prostate cancer, comprising administering androgen suppression therapy of 200 mg of degarelix followed by monthly maintenance doses of 60 or 80mg degarelix because the disclosures of Gittelman and Boccon-Gibod both involve the treatment of patients with prostate cancer with androgen suppression therapy. In addition, Klotz disclose that degarelix represents an effective therapy for inducing and maintaining androgen deprivation for patients with prostate cancer (page 1531, 3rd column). It would have been prima facie obvious to 

Applicant argues that Gittelman and Klotz are not prior art to the present application. Applicants argue for the benefit of U.S. Provisional Application No. 61/027,741, filed February 11, 2008, and EP priority document, EP08250703.9, filed February 29, 2008, the disclosures of which support the currently pending claims. Applicant states that Gittelman published on November 1, 2008, and Klotz published on November 21, 2008. Applicant argues that both of those dates are after the effective filing date of the present application and thus, Gittelman and Klotz do not qualify as prior art.
Applicant’s arguments have been considered but are not persuasive. As stated in the Office Action mailed 1 April 2020, the disclosure of the prior-filed applications , Application No. 61/027,741 and EP08250703.9 fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The Office Action states that the claims are not supported by the prior-filed application because the limitation “selecting the potential subject for treatment if the subject's PSA level is greater than or equal to 50 ng/m L” is not supported in the prior-filed application US Patent Application No. 61/027,741 and the foreign priority document EP08250703.9. The Office Action states that the present claims are hereby assigned the priority date of January 28, 2009, the filing date of the priority document 61/147,956. Thus, Gittelman and Klotz do qualify as prior art.

The rejections of claims 36-40 and 43 - 45 under pre-AIA  35 U.S.C. 103(a) as being unpatentable Van Poppel et al (Eur Urol. Suppl, 2006, 5(2):251, IDS) in view of Boccon-Gibod (BJU International, Suppl 1:2-5, 2007) are maintained. 
	Van Poppel et al disclose a method of treating prostate cancer in patients, including patients with metastatic cancer, comprising administering 240 mg or 200 of degarelix followed by monthly maintenance doses of 160 mg, 120 mg or 80 mg.  (Abstract).  Van Poppel et al disclose that the patients received maintenance doses form 28 days to 728 days.  
Boccon-Gibod disclose that androgen suppression therapy can be indicated in high risk patients (PSA > 50 ng/ml) (page 5, 1st column). 
One of ordinary skill in the art would have been motivated to apply Boccon-Gibod’s androgen suppression therapy to high risk patients to Van Poppel’s method of treating prostate cancer patients comprising administering androgen suppression therapy of 200 mg of degarelix followed by monthly maintenance doses of 80 or120 or 160 mg degarelix because the disclosures of Van Poppel and Boccon-Gibod both involve the treatment of patients with prostate cancer with androgen suppression therapy. It would have been prima facie obvious to combine Van Poppel’s method of treating prostate cancer patients, including patients with metastatic prostate cancer, comprising administering androgen suppression therapy of 200 mg of degarelix followed by monthly maintenance doses of 60 or 80mg degarelix with Boccon-Gibod’s androgen suppression therapy to high risk patients to have a method of method of treating prostate cancer comprising testing the prostate specific antigen (PSA) of a potential subject, selecting the potential subject for treatment if the subject's PSA level is greater than or equal to 50 ng/m L and administering an initial dose of degarelix ranging from about 160 mg to about 320 mg to the subject; and administering at least one maintenance dose of degarelix ranging from about 60 mg to 160 mg to the subject, wherein the at least one maintenance dose is administered approximately 20 to 36 days after the previous dose of degarelix.

>50 ng/ml for degarelix treatment as recited in the pending claims. Applicant states that Boccon-Gibod teaches that androgen suppression therapy (AST) monotherapy "might be indicated if the patient's life-expectancy is < 10 years and there are poor risk factors, e.g. a PSA level of 50 ng/ml or a PSA-DT of < 12 months. Applicant argues that beyond stating that PSA levels of >50 ng/ml are a poor risk factor for prostate cancer and AST is a potential treatment option, Boccon-Gibod provides no reasoning for selecting degarelix in the specific patient population as claimed.
	Applicant states that Applicants were the first to recognize the surprising and unexpected therapeutic effects of degarelix in patients with >50 ng/ml baseline PSA levels. Applicant argues that the Office has not articulated any rationale for why a person of ordinary skill in the art would have been motivated to select patients with PSA levels > 50 ng/ml for a year-long treatment of degarelix. Boccon-Gibod's teaching that PSA levels of >50 ng/ml are a risk factor for prostate cancer is not sufficient.
	Applicant argues that they show that the claimed degarelix treatment protocol provides a more effective treatment as measured by a reduced incidence of PSA failures in subjects with advanced stage prostate cancer, as reflected in PSA levels > 50 ng/ml. Applicant argues that there would have been no reason to combine the teachings of the cited references in the way the Office suggests. Applicant argues that other than the invention itself, the Office identifies no reason why one skilled in the art would have modified Van Poppel's degarelix treatment regimen to select patients with > 50 ng/ml baseline PSA levels as taught by Boccon-Gibod. Applicants argue that the Office contends a motivation to combine "because the disclosures of Van Poppel and Boccon-Gibod both involved the treatment of patients with prostate cancer with androgen
suppression therapy. Applicants argue that if that were the case, any disclosure involving "the treatment of patients with prostate cancer with androgen suppression therapy" could be combinable. Applicants argue that that fails to provide "a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does."
> 50 ng/ml over the course of 12 months of treatment. Applicants argue that the Office has not demonstrated that this problem was known in the art, or that Applicants method to solve the problem was derived directly from the cited art rather than from the pending claims.
	Applicants’ arguments have been considered but are not persuasive.  As Applicant have stated, Boccon-Gibod teaches that androgen suppression therapy (AST) "monotherapy might be indicated if there are poor risk factors such as a PSA level of greater than 50 ng/ml. Van Poppel et al disclose a method of treating prostate cancer in patients, including patients with metastatic cancer, comprising administering 240 mg or 200 of androgen suppression therapy of degarelix followed by monthly maintenance doses of 160 mg, 120 mg or 80 mg. Van Poppel disclose that after treatment of prostate cancer patients with degarelix, there was no evidence of testosterone surge was detected. Van Poppel disclose PSA levels were reduced by 90% 8 weeks after initiation of therapy, by 94% after 12 weeks and by 96% after 24 weeks of treatment. Van Poppel concluded that degarelix treatment for one year resulted in a fast, profound and sustained suppression of testosterone (≤0.5 ng/mL) and fast, profound and sustained reduction of PSA levels. Van Poppel concluded that degarelix was well tolerated without evidence of testosterone surge or systemic allergic reactions. Thus, Van Poppel discloses that degarelix was a successful AST for treatment of prostate cancer.
  Given that Boccon-Gibod teaches that AST "monotherapy might be indicated if in patients with prostate cancer patients with a PSA level of greater than 50 ng/ml and Van Poppel discloses that degarelix was a successful AST for treatment of prostate cancer, it would have obvious to apply Van Poppel’s successful AST comprising degarelix to Boccon-Gibod’s method for administering androgen suppression therapy (AST) to  patients with prostate cancer patients with a PSA level of greater than 50 ng/ml. The fact that Van Poppel discloses that degarelix was a successful AST for treatment of prostate cancer would be sufficient motivation to combine Van Poppel’s treatment of metastatic prostate cancer with degarelix with Boccon-Gibod’s method for 
In response to Applicant’s argument that Boccon-Gibod does not explain why a person of ordinary skill in the art would actually choose degarelix in view of other androgen suppression agents such as leuprolide or goserelin for administering to patients with PSA levels > 50 ng/ml, as discussed above, degarelix is a successful AST monotherapy while Boccon-Gibod teaches that AST monotherapy might be indicated in patients with prostate cancer patients with a PSA level of greater than 50 ng/ml. As discussed previously, preferred embodiments do not constitute a teaching away from nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). As discussed above, Van Poppel and Boccon-Gibod both involve the treatment of patients with prostate cancer with androgen suppression therapy. It would have been obvious to combine Van Poppel’s method of treating metastatic prostate cancer patients comprising administering androgen suppression therapy of 200 mg of degarelix followed by monthly maintenance doses of 60 or 80mg degarelix with Boccon-Gibod’s androgen suppression therapy to high risk patients to have a method of treating prostate cancer in patients with PSA level of greater than 50 ng/ml with degarelix. The fact that Boccon-Gibod recites other treatments besides AST for treatment of prostate cancer patients with PSA levels greater than 50 ng/ml does not detract from the fact that Boccon-Gibod disclose that AST can be indicated in prostate cancer patients with PSA levels greater than 50 ng/ml. Furthermore, Van Poppel discloses that degarelix was a successful AST for treatment of prostate cancer.

In response to Appellants’ argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As discussed below, there is ample motivation to combine the references independent of the inherent feature.


The rejections of claims 36-40 and 43-45 under pre-AIA  35 U.S.C. 103(a) as being unpatentable Gittelman et al (J Urol. 2008, 180:1986-1992, IDS) in view of (Studer et al, Eur Urol, 53, 941-949, 2008) and Klotz et al (BJU Intl, 102:1531-1538, 2008) are maintained. 
Gittelman et al disclose a method of treating prostate cancer comprising administering androgen suppression therapy of 200 mg of degarelix followed by monthly maintenance doses of 60 or 80mg degarelix that included patients with metastatic prostate cancer (Abstract; Fig 1, Table 1).  Gittelman et al disclose that 89% of all patients had testosterone levels of 0.5 ng/ml or less on day 3.  (page 1988, 2nd column, Fig 4).  Gittelman disclose that the study was a 1 year study.  (Abstract).  Gittelman identifies patients with localized, locally advanced and metastatic prostate cancer. (Table 1). 
	Studer disclose that patients with levels of PSA >50 ng/ml are likely to die of prostate cancer and are good candidates for immediate androgen deprivation therapy. (page 946, 2nd  column, Figs 2,  3). 
One of ordinary skill in the art would have been motivated to apply Studer’s  androgen suppression therapy to patients having PSA levels greater than 50 ng/ml to Gittelman’s method of treating prostate cancer patients, including patients with metastatic prostate cancer, comprising administering androgen suppression therapy of 200 mg of degarelix followed by monthly maintenance doses of 60 or 80mg degarelix because the disclosures of Gittelman and Studer both involve the treatment of patients with prostate cancer with androgen suppression therapy. In addition, Klotz disclose that degarelix represents an effective therapy for inducing and maintaining androgen deprivation for patients with prostate cancer (page 1531, 3rd column). It would have been prima facie obvious to combine Gittelman’s method of treating prostate cancer 
Applicants argue that as described above, Gittelman and Klotz are not prior art to the present application.
In response, as discussed above, as stated in the Office Action mailed 1 April 2020, the disclosure of the prior-filed applications , Application No. 61/027,741 and EP08250703.9 fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The Office Action states that the claims are not supported by the prior-filed application because the limitation “selecting the potential subject for treatment if the subject's PSA level is greater than or equal to 50 ng/m L” is not supported in the prior-filed application US Patent Application No. 61/027,741 and the foreign priority document EP08250703.9. The Office Action states that the present claims are hereby assigned the priority date of January 28, 2009, the filing date of the priority document 61/147,956. Thus, Gittelman and Klotz do qualify as prior art.







	Van Poppel et al disclose a method of treating prostate cancer in patients, including patients with metastatic cancer, comprising administering 240 mg or 200 of degarelix followed by monthly maintenance doses of 160 mg, 120 mg or 80 mg.  (Abstract).  Van Poppel et al disclose that the patients received maintenance doses form 28 days to 728 days.   
	Studer disclose that patients with levels of PSA >50 ng/ml are likely to die of prostate cancer and are good candidates for immediate androgen deprivation therapy. (page 946, 2nd  column, Figs 2,  3). 
One of ordinary skill in the art would have been motivated to apply Studer’s  androgen suppression therapy to patients having PSA levels greater than 50 ng/ml to Van Poppel’s method of treating prostate cancer patients comprising administering androgen suppression therapy of 200 mg of degarelix followed by monthly maintenance doses of 80 or120 or 160 mg degarelix because the disclosures of Studer and Van Poppel both involve the treatment of patients with prostate cancer with androgen suppression therapy. It would have been prima facie obvious to combine Van Poppel’s method of treating prostate cancer patients, including patients with metastatic prostate cancer, comprising administering androgen suppression therapy of 200 mg of degarelix followed by monthly maintenance doses of 60 or 80mg degarelix with Studer’s androgen suppression therapy to patients having PSA levels greater than 50 ng/ml to have a method of treating prostate cancer comprising testing the prostate specific antigen (PSA) of a potential subject, selecting the potential subject for treatment if the subject's PSA level is greater than or equal to 50 ng/m L and administering an initial dose of degarelix ranging from about 160 mg to about 320 mg to the subject; and administering at least one maintenance dose of degarelix ranging from about 60 mg to 160 mg to the subject, wherein the at least one maintenance dose is administered approximately 20 to 36 days after the previous dose of degarelix.

> 50 ng/ml for degarelix treatment as recited in the pending claims. Studer teaches that patients with a baseline PSA > 50 ng/ml "were at increased risk to die from PCa and might have benefited from immediate ADT." Applicant argues that beyond stating that PSA levels of >50 ng/ml are a risk factor for prostate cancer and that ADT is a potential treatment option, Studer provides no reasoning for selecting degarelix in the specific patient population as claimed. Applicants state that they were the first to recognize the surprising and unexpected therapeutic effects of degarelix in patients with > 50 ng/ml baseline PSA levels. Applicant argues that the Office has not articulated any rationale for why a person of ordinary skill in the art would have been motivated to select patients with PSA levels > 50 ng/ml for a year-long treatment of degarelix. Applicants argue that Studer's teaching that PSA levels of >50 ng/ml are a risk factor for prostate cancer is not sufficient. Applicants argue nothing in Studer provides any reason to modify the treatment regimen of Van Poppel to select patients with > 50 ng/ml baseline PSA levels for degarelix treatment, let alone provide any reason to expect that degarelix would lead to more effective treatment over the course of 12 months.
Applicants state that they show that the claimed degarelix treatment protocol provides a more effective treatment as measured by a reduced incidence of PSA failures in subjects with advanced stage prostate cancer, as reflected in PSA levels > 50 ng/ml. Applicants argue that other than the invention itself, the Office identifies no reason why one skilled in the art would have modified Van Poppel's degarelix treatment regimen to select patients with >50 ng/ml baseline PSA levels as taught by Studer. Applicants argue that the Office fails to articulate any rationale that suggests why a person of ordinary skill in the art would have combined the teachings of Van Poppel and Studer to arrive at a method for treating prostate cancer as claimed. Applicant argues that Office contends a motivation to combine "because the disclosures of Studer and Van Poppel both involve the treatment of patients with prostate cancer with androgen suppression therapy." Applicants argue that if that were the case, any disclosure involving "the treatment of patients with prostate cancer with androgen suppression therapy" could be combinable. Applicants argue that that fails to provide "a reason that > 50 ng/ml over the course of 12 months of degarelix treatment. The Office has not demonstrated that this problem was known in the art, or that Applicants method to solve the problem was derived directly from the cited art rather than from the pending claims.
Applicants’ arguments have been considered but are not persuasive.  As Applicant have stated, Studer teaches that patients with a baseline PSA > 50 ng/ml "were at increased risk to die from PCa and might have benefited from immediate ADT. Van Poppel et al disclose a method of treating prostate cancer in patients, including patients with metastatic cancer, comprising administering 240 mg or 200 of androgen suppression therapy of degarelix followed by monthly maintenance doses of 160 mg, 120 mg or 80 mg. Van Poppel disclose that after treatment of prostate cancer patients with degarelix, there was no evidence of testosterone surge was detected. Van Poppel disclose PSA levels were reduced by 90% 8 weeks after initiation of therapy, by 94% after 12 weeks and by 96% after 24 weeks of treatment. Van Poppel concluded that degarelix treatment for one year resulted in a fast, profound and sustained suppression of testosterone (≤0.5 ng/mL) and fast, profound and sustained reduction of PSA levels. Van Poppel concluded that degarelix was well tolerated without evidence of testosterone surge or systemic allergic reactions. Thus, Van Poppel discloses that degarelix was a successful AST for treatment of prostate cancer.
  Given that Studer teaches that AST "monotherapy might be indicated if in patients with prostate cancer patients with a PSA level of greater than 50 ng/ml and Van Poppel discloses that degarelix was a successful AST for treatment of prostate cancer, it would have obvious to apply Van Poppel’s successful AST comprising degarelix to Studer’s method for administering AST to  patients with prostate cancer patients with a PSA level of greater than 50 ng/ml. The fact that Van Poppel discloses that degarelix was a successful androgen suppression therapy for treatment of prostate cancer would be sufficient motivation to combine Van Poppel’s treatment of metastatic prostate cancer with degarelix with Studer’s method for administering androgen suppression 

In response to Applicant’s argument that Studer does not explain why a person of ordinary skill in the art would actually choose degarelix in view of other androgen suppression agents such as leuprolide or goserelin for administering to patients with PSA levels > 50 ng/ml, as discussed above, degarelix is an effective AST monotherapy while Studer teaches that AST monotherapy might be indicated in patients with prostate cancer patients with a PSA level of greater than 50 ng/ml. As discussed previously, preferred embodiments do not constitute a teaching away from nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). As discussed above, Van Poppel and Studer both involve the treatment of patients with prostate cancer with androgen suppression therapy. It would have been obvious to combine Van Poppel’s method of treating metastatic prostate cancer patients comprising administering androgen suppression therapy of 200 mg of degarelix followed by monthly maintenance doses of 60 or 80mg degarelix with Studer’s androgen suppression therapy to high risk patients to have a method of treating prostate cancer in patients with PSA level of greater than 50 ng/ml with degarelix. The fact that Studer recites other treatments besides androgen suppression therapy for treatment of prostate cancer patients with PSA levels greater than 50 ng/ml does not detract from the fact that Studer disclose that androgen suppression therapy can be indicated in prostate cancer patients with PSA levels greater than 50 ng/ml. Furthermore, Van Poppel discloses that degarelix was a successful AST for treatment of prostate cancer.

In response to Appellants’ argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As discussed below, there is ample motivation to combine the references independent of the inherent feature.

In response to Applicant’s argument that Applicant argue that the inventors were the first to recognize the differential effects of degarelix compared to leuprolide in patients with baseline PSA > 50 ng/ml over the course of 12 months of degarelix treatment, it appears that patients treated with degarelix had fewer patients with PSA failure compared to patients treated with leuprolide for patients with 20-50 ng/ml as well as for patients with >50 ng/ml (Figure 6). Patients with PSA levels less than 20ng/ml were not tested (Id). Van Poppel discloses that degarelix was a successful androgen suppression therapy for treatment of prostate cancer in clinical trials and thus would be an optimal treatment for patients in need of androgen suppression therapy, as taught in Studer. As discussed above, Studer disclose that patients with levels of PSA >50 ng/ml are likely to die of prostate cancer and are good candidates for immediate AST.


Applicants also argue that the Office failed to consider Applicants' evidence of unexpected results, asserting that "Klotz discloses the advantages of administering degarelix over leuprolide to prostate cancer patients with PSA levels >50 ng/ml as well as patients with PSA levels less than 50 ng/ml." Applicant argues that as described above, Klotz is not prior art to the present application. Klotz published on November 21, 2008; after the effective filing date of the present application (February 11, 2008; February 29, 2008). Applicant argues that without the teachings of Klotz, the Office fails
to establish that it would have been obvious to administer degarelix to prostate cancer
patients with PSA levels >50 ng/ml as well as patients with PSA levels less than 50 ng/ml based on Klotz.
Applicants argue that as described in the specification, Example 2 entitled "PSA Failure in PSA Cancer Patients Treated with Degarelix Versus Leuprolide" provides  clinical trial. Applicants argue that those skilled in the art recognized that higher PSA levels correlate to more severe forms
of prostate cancer, with metastatic stage prostate cancer being associated with the highest levels of PSA (e.g. > 50 ng/ml). Id. Applicant argues that "rising PSA levels in patients undergoing prostate cancer treatment are associated with incomplete or failed efficacy of the treatment." Applicant argues that the Office appears to use the terms "PSA failure" and "PSA suppression" interchangeably when they are in fact distinct measurements. Office Action at 17-18 (compare "the percent of patients with PSA failure was significantly less with 240/80 mg degarelix over 7.5 mg leuprolide than with 7.5 mg leuprolide no matter the level of PSA" with "Klotz disclose that degarelix induced testosterone and PSA suppression significantly faster than leuprolide;"). Applicant states that measuring PSA suppression is used to evaluate the proportion of patients with testosterone suppression < 0.5 ng/ml during 12 months of treatment. Applicants state that as described in the specification, the primary endpoint used in the disclosed study was testosterone suppression not PSA suppression. Applicant argues that this is distinct from PSA failure, which refers to a PSA increase >50% from nadir and >5 ng/ml on two consecutive occasions at least two weeks apart.  Applicant argues that the pending claims recite PSA failure not PSA suppression; further, in the present application, "the analysis of a secondary endpoint termed PSA failure revealed a surprisingly advantageous effect of degarelix treatment as compared to leuprolide treatment, particularly for patients with metastatic stage prostate cancer." The analysis defined PSA failure "as two consecutive increases in PSA of 50% and >5 ng/ml compared with nadir. Applicant examined PSA failure by baseline disease stage. While PSA failure occurred more frequently in patients in advance disease, across all treatment groups, those with metastatic disease had "a smaller proportion of PSA failures" compared to leuprolide. Measure by reduced incidence of PSA failures, "the degarelix treatment protocol provides an effective treatment for metastatic stage prostate cancer. 
In addition, Applicants argue that turning to PSA failure by baseline PSA level, "the degarelix treatment protocol provides an effective treatment as measured by a reduced incidence of PSA failure in subjects with advanced stage prostate cancer."  >50 ng/ml, however, the effect of degarelix was profound compared to leuprolide in reducing the number of patients with PSA failures. Applicants argue that one skilled in the art would have recognized that the number of patients with PSA failures increases by both disease stage and baseline PSA levels. Applicants argue that because lower PSA levels correlate with earlier stages of cancer, it would have been expected that very few patients had PSA failures with localized cancer or PSA levels < 20 ng/ml. The skilled person would thus expect that the overall percentage of patients with PSA failure would rise substantially when having baseline PSA levels >50 ng/ml. Applicants argue that degarelix showed a significant reduction in the number of PSA failures was surprisingly unexpected compared to leuprolide. Such an effect would not have been predictable to the skilled person at the time of the invention, as none of the cited references cited show such an effect.
Applicants state that Figure 6 demonstrates that patients having a PSA level greater than or equal to 50 ng/ml benefit the most from the claimed method of treatment because of the greatest reduction in PSA failure in patients having PSA >50 ng/mL treated with degarelix compared with leuprolide. Applicants argue that Figure 6 illustrates a significant reduction in PSA failure in patients having PSA >50 ng/ml from 22 patients in the leuprolide group to 14 patients in the degarelix group. Applicants argue that the claimed method of treatment using degarelix in patients having PSA >50 ng/ml has just over half the PSA failure compared with leuprolide.  Applicants argue that
the results in Figure 6 show that the beneficial treatment effects of degarelix over leuprolide in view of PSA levels of greater than 50 ng/ml. Applicants argue that none of the cited references describe any beneficial effects in treating this particular patient
population with baseline PSA levels >50 ng/ml. Applicants argue that they were the first to identify that PSA levels could be used as treatment indicator. Applicants argue that in view of the general expectation that the percentage of patients having PSA failures rises substantially by disease stage and baseline PSA levels, the superior effect obtained with degarelix treatment in reducing PSA failures in patients having baseline PSA >50 
Applicant’s arguments have been considered but are not persuasive. First, as discussed previously, in response to Applicants argument that as described above, Klotz is not prior art to the present application, as discussed above, as stated in the Office Action mailed 1 April 2020, the disclosure of the prior-filed applications, Application No. 61/027,741 and EP08250703.9 fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The Office Action states that the claims are not supported by the prior-filed application because the limitation “selecting the potential subject for treatment if the subject's PSA level is greater than or equal to 50 ng/m L” is not supported in the prior-filed application US Patent Application No. 61/027,741 and the foreign priority document EP08250703.9. The Office Action states that the present claims are hereby assigned the priority date of January 28, 2009, the filing date of the priority document 61/147,956. Thus, Gittelman and Klotz do qualify as prior art.    

Van Poppel discloses that degarelix was a successful androgen suppression therapy for treatment of prostate cancer. Klotz disclose that degarelix induced testosterone and PSA suppression significantly faster than leuprolide; PSA suppression was also maintained throughout the study (page 1531, 3rd column). Klotz disclose the mechanistically inherent difference in onset of action of degarelix has an apparent clinical value for some patient groups such as those with advanced disease with symptoms (page 1537, 2nd column). Klotz disclose that patients treated with degarelix had PSA levels from 19.8 ng/ml to 68 ng/ml. Thus, Klotz discloses the advantages of administering degarelix over leuprolide to prostate cancer patients with PSA levels >50 ng/ml as well as patients with PSA levels less than 50 ng/ml.  Thus, the art discloses that degarelix appears to be superior to leuprolide as an AST in treating prostate cancer patients.  This also appears to be what is shown in Figure 6. The results in Figure 6 appears to show that the better treatment results with 240/80 mg over 7.5 mg leuprolide was not dependent on PSA levels.  Thus the percent of patients with PSA failure was less with 240/80 mg degarelix over 7.5 mg leuprolide than with 7.5 mg leuprolide, whether the PSA levels were between 20 and 50 ng/ml or > 50 ng/ml.  
Given that both Studer and Boccon-Gibod disclose that androgen suppression therapy is indicated in patients with PSA > 50 ng/ml and both Gittelman and Van Poppel disclose a method of treating metastatic prostate cancer comprising administering AST there was a strong rationale for administering degarelix to metastatic prostate cancer patients with PSA > 50 ng/ml.  And given that the results indicate that the treatment success of  240/80 mg degarelix over 7.5 mg leuprolide was not dependent on PSA levels of greater than 50 ng/ml, the better treatment results with 240/80 mg over 7.5 mg leuprolide for prostate cancer patients with PSA > 50 ng/ml was not unexpected. Thus, based on the results of Gittelman and Van Poppel and the disclosure of Studer and > 50 ng/ml it would have been obvious to administer degarelix instead of leuprolide to prostate cancer patients with PSA > 50 ng/ml.
Applicant appears to argue that because they used a different measure of efficacy, PSA failure, to demonstrate the superiority of degarelix over leuprolide, instead of PSA suppression, that this should be indicative of unexpected results. However, both PSA failure and PSA suppression have been interpreted as measuring the efficacy of degarelix in treating prostate cancer patients and the art has disclosed that based on results using both degarelix and leuprolide, that degarelix appears to give superior results compared to leuprolide.  Thus, it would have been obvious to one of skill in the art to administer degarelix to a prostate cancer patients, especially one who has metastatic prostate cancer with PSA >50 ng/ml because both Studer and Boccon-Gibod disclose that androgen suppression therapy is indicated in patients with PSA >50 ng/ml. It is not clear why if using PSA suppression as a measure of efficacy for demonstrating the superiority of degarelix over leuprolide, that it would be unexpected that a different measure of efficacy, PSA failure, would also demonstrate the superiority of degarelix over leuprolide.
Furthermore, given the advantages of degarelix over leuprolide in treating prostate cancer patients including those with metastatic prostate cancer, it would have been obvious to administer degarelix to prostate cancer patients with PSA levels >50 ng/ml as well as patients with PSA levels less than 50 ng/ml. Klotz disclose that patients treated with degarelix had PSA levels from 19.8 ng/ml to 68 ng/ml. 

In response to Applicant’s argument that that patients with baseline PSA levels < 10 n/ml and 10-20 ng/ml had no PSA failures, from Figure 6 it does not appear that any patients with PSA levels <20 ng/ml were tested. Furthermore, given that prostate cancer patients with PSA levels >50 likely had metastatic prostate cancer it would be expected that there would be more PSA failures in this group. Given that both Studer and Boccon-Gibod disclose that androgen suppression therapy can be indicated in patients with PSA > 50 ng/ml and both Gittelman and Van Poppel disclose a method of treating metastatic prostate cancer comprising administering androgen suppression therapy of 200 mg of degarelix followed by monthly 
In addition, Klotz disclose that degarelix was not inferior to leuprolide at maintaining low testosterone levels over a 1- year treatment period (page 1531, 3rd column). Klotz disclose that degarelix induced testosterone and PSA suppression significantly faster than leuprolide; PSA suppression was also maintained throughout the study (Id). Klotz disclose that degarelix represents an effective therapy for inducing and maintaining androgen deprivation for up to 1 year in patients with prostate cancer, and has a different mechanism of action from traditional GnRH agonists. Klotz disclose that immediate onset of action achieves a more rapid suppression of testosterone and PSA than leuprolide. Klotz further disclose that there is no need for antiandrogen supplements to prevent the possibility of clinical ‘flare’ (Id). Klotz disclose the mechanistically inherent difference in onset of action of degarelix has an apparent clinical value for some patient groups such as those with advanced disease with symptoms (page 1537, 2nd column). Klotz disclose that patients treated with degarelox 


Summary
Claims 36-40 and 43-45 stand rejected.
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm..  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642